Case 2:19-bk-24639-VZ   Doc 13 Filed 01/25/20 Entered 01/25/20 13:01:16   Desc
                         Main Document    Page 1 of 7
Case 2:19-bk-24639-VZ   Doc 13 Filed 01/25/20 Entered 01/25/20 13:01:16   Desc
                         Main Document    Page 2 of 7
Case 2:19-bk-24639-VZ   Doc 13 Filed 01/25/20 Entered 01/25/20 13:01:16   Desc
                         Main Document    Page 3 of 7
Case 2:19-bk-24639-VZ   Doc 13 Filed 01/25/20 Entered 01/25/20 13:01:16   Desc
                         Main Document    Page 4 of 7
Case 2:19-bk-24639-VZ   Doc 13 Filed 01/25/20 Entered 01/25/20 13:01:16   Desc
                         Main Document    Page 5 of 7
Case 2:19-bk-24639-VZ   Doc 13 Filed 01/25/20 Entered 01/25/20 13:01:16   Desc
                         Main Document    Page 6 of 7
Case 2:19-bk-24639-VZ   Doc 13 Filed 01/25/20 Entered 01/25/20 13:01:16   Desc
                         Main Document    Page 7 of 7
